DETAILED ACTION
	This is a first office action in response to application 17/550,430 filed 12/14/2021, in which claims 1-13 are presented for examination. Currently claims 1-13 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
Claims 4 and 10 recite the conjunction "if" or “in a case” when reciting steps in conjunction with a conditional step. In view of the broadest reasonable interpretation of the claims as required by MPEP 2111, these limitations may be interpreted in the sense that the limitations occur when the condition step occurs, but also introduces the possibility that the conditional step may not occur, thereby rendering the limitation to be not positively recited. Since the claim fails to recite any specific limitations regarding the possibility that the conditional step may not occur, the broadest reasonable interpretation of the claim allows for the possibility wherein no functionality is achieved when the conditional step is not achieved. Therefore, the above interpretation has been considered during the examination of the claims. If the Applicant wishes the limitations to be positively recited, the claims must be amended to either recite limitation in the case wherein the conditional step does not occur or remove such a case from consideration. The Office recommends changing “if” to “when” and removing the language of “in a case”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-8, 10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Park U.S. Patent Application Publication No. 2020/0118517 A1 hereinafter Park.

Consider Claim 1:
	Park discloses a display driving circuit comprising: (Park, See Abstract.)
	an oscillator configured to generate an oscillator clock signal; (Park, [0066], “The oscillator 30 may generate an oscillator clock OSC CLK in accordance with a trim code. The trim code is information pertaining to an operating frequency for driving the display panel. For example, the trim code is expressed by a complementary number of 2 and the trim code starts with a value read from the register map 10 at the time of initial driving and then a compensation trim code is generated by a compensation operation by the frequency compensating block 100.”)
	a timing controller configured to generate a pulse width modulation (PWM) synchronizing signal by using the oscillator clock signal; and (Park, [0065], “The timing controller 50 may generate an internal synchronization signal for driving a display panel (not illustrated) connected to the display driver IC 1. The internal synchronization signal may be generated based on an oscillator clock and includes a horizontal synchronization (Hsync) signal and a vertical synchronization (Vsync) signal.”)
	a frequency correction circuit configured to set a correction period for measuring and correcting a frequency deviation between a frequency of the oscillator clock signal and a target frequency, (Park, [0071], “Even though not illustrated in the drawing, an oscillator frequency controller includes the frequency compensating block 100. When the operating frequency in accordance with the trim code received from the register map 10 is deviated from the target frequency due to the temperature change, the voltage change, or the process change in accordance with the driving of the display, the oscillator frequency controller performs a frequency compensation operation to be operated at the target frequency again.”)
	by using the PWM synchronizing signal, (Park, [0065], “The timing controller 50 may generate an internal synchronization signal for driving a display panel (not illustrated) connected to the display driver IC 1. The internal synchronization signal may be generated based on an oscillator clock and includes a horizontal synchronization (Hsync) signal and a vertical synchronization (Vsync) signal.”)
	generate a correction signal for correcting the frequency deviation based on the correction period, and (Park, [0127], “Referring to FIG. 6, the compensation processor 150 compares the periodic value of the oscillator clock and the target periodic value to generate a result sign value and a difference in operation S10. The difference between the periodic value of the oscillator clock and the target periodic value is divided by the changed periodic value read from the register map to calculate a step distance (the number of steps) in operation S11. The changed periodic value refers to an average cycle variation for every unit step of the trim code. The step distance (the number of steps) is an absolute value of a difference obtained by subtracting the current trim code from the target trim code and the unit is a trim code unit step.”)
	output the correction signal to the oscillator. (Park, [0032], “In the outputting of the compensation trim code to the oscillator, when the result code is not a forbidden code, the result code may be output as the compensation trim code, when the difference is a zero result value, the reference code is output as the compensation trim code, and when the result code is the forbidden code, an available adjacent result code is output as the compensation trim code.”)
Consider Claim 3:
	Park discloses the display driving circuit of claim 1, wherein the frequency correction circuit sets, as the correction period, a value which is calculated by multiplying a period of the PWM synchronizing signal by a natural number equal to or greater than 2. (Park, [0163], “When the multiplication information is 000, n=0 and the operation synchronizer 220 uses the internal counter, independently from the internal synchronization signal. If the multiplication information is 001, n=0.5 and the operation synchronizer 220 generates the operation synchronization signal as 0.5 times of cycle of the selected internal synchronization signal. If the multiplication information is 010, n=1 and the operation synchronization signal is generated to have the same cycle as the selected internal synchronization signal. If the multiplication information is 011, n=1.5 and the operation synchronization signal is generated to have 1.5 times of cycle of the selected internal synchronization signal. If the multiplication information is 100, n=2 and the operation synchronization signal is generated to have 2 times of cycle of the selected internal synchronization signal. With respect to the remaining bit values, the operation synchronization signal is generated with the cycle which is increased by n times.”)
Consider Claim 4:
	Park discloses the display driving circuit of claim 1, wherein the frequency correction circuit receives a data enable (DE) signal from an external circuit, (Park, [0068], “The DSI block 20 receives image data packet from a host to output a first data valid signal and a data clock.”)
	generates the correction signal if the correction period arrives when the data enable signal is at a low level, and skips generation of the correction signal if the correction period arrives when the data enable signal is at a high level. (Park, [0078], “The compensation processor 150 compares the periodic value of the oscillator clock calculated in the second calculator 140 with a target periodic value read from the register map 10. The compensation processor 150 determines a compensating direction based on a result sign value of a difference between the periodic value of the oscillator clock and the target periodic value as a comparison result and generates a compensation trim code in accordance with the compensation option. Further, when a second control signal (control signal 2) is received, the compensation processor 150 outputs the compensation trim code to apply the compensation trim code to the oscillator 30 (FIG. 1).”)
Consider Claim 5:
	Park discloses the display driving circuit of claim 1, wherein the timing controller receives a vertical synchronizing signal corresponding to a low scan rate from the external circuit and additionally uses the vertical synchronizing signal when generating the PWM synchronizing signal, and the frequency correction circuit generates the correction signal at least two times during one period of the vertical synchronizing signal. (Park, [0015], “The FSM may be synchronized with a vertical synchronization signal to apply the compensation trim code to the oscillator when the state changes from the calculating state to the apply state; and the FSM may be synchronized with a next vertical synchronization signal to enter the wait state for a next frequency compensating operation when the state changes from the apply state to the wait state.”)
Consider Claim 7:
	Park discloses a method of correcting a frequency of an oscillator in a display driving circuit, the method comprising: (Park, See Abstract.)
	generating an oscillator clock signal; (Park, [0066], “The oscillator 30 may generate an oscillator clock OSC CLK in accordance with a trim code. The trim code is information pertaining to an operating frequency for driving the display panel. For example, the trim code is expressed by a complementary number of 2 and the trim code starts with a value read from the register map 10 at the time of initial driving and then a compensation trim code is generated by a compensation operation by the frequency compensating block 100.”)
	generating a pulse width modulation (PWM) synchronizing signal by using the oscillator clock signal; and (Park, [0065], “The timing controller 50 may generate an internal synchronization signal for driving a display panel (not illustrated) connected to the display driver IC 1. The internal synchronization signal may be generated based on an oscillator clock and includes a horizontal synchronization (Hsync) signal and a vertical synchronization (Vsync) signal.”)
	correcting a frequency of the oscillator clock signal by using the PWM synchronizing signal. (Park, [0127], “Referring to FIG. 6, the compensation processor 150 compares the periodic value of the oscillator clock and the target periodic value to generate a result sign value and a difference in operation S10. The difference between the periodic value of the oscillator clock and the target periodic value is divided by the changed periodic value read from the register map to calculate a step distance (the number of steps) in operation S11. The changed periodic value refers to an average cycle variation for every unit step of the trim code. The step distance (the number of steps) is an absolute value of a difference obtained by subtracting the current trim code from the target trim code and the unit is a trim code unit step.”)
Consider Claim 8:
	Park discloses the method of claim 7, wherein in the correcting, the display driving circuit calculates a correction period by multiplying a period of the PWM synchronizing signal by a natural number equal to or greater than 2, and corrects the frequency of the oscillator clock signal according to the correction period. (Park, [0163], “When the multiplication information is 000, n=0 and the operation synchronizer 220 uses the internal counter, independently from the internal synchronization signal. If the multiplication information is 001, n=0.5 and the operation synchronizer 220 generates the operation synchronization signal as 0.5 times of cycle of the selected internal synchronization signal. If the multiplication information is 010, n=1 and the operation synchronization signal is generated to have the same cycle as the selected internal synchronization signal. If the multiplication information is 011, n=1.5 and the operation synchronization signal is generated to have 1.5 times of cycle of the selected internal synchronization signal. If the multiplication information is 100, n=2 and the operation synchronization signal is generated to have 2 times of cycle of the selected internal synchronization signal. With respect to the remaining bit values, the operation synchronization signal is generated with the cycle which is increased by n times.”)
Consider Claim 9:
	Park discloses the method of claim 8, wherein the correcting comprises: receiving a real time clock (RTC) signal from an external circuit; integrating the number of waves of the oscillator clock signal during one period of the RTC signal when the correction period arrives; calculating the frequency of the oscillator clock signal by using the integrated number of the waves; calculating a frequency deviation between the frequency of the oscillator clock signal and a target frequency; and generating the oscillator clock signal by increasing or decreasing the frequency of the oscillator clock signal according to the frequency deviation when the correcting period arrives again.
Consider Claim 10:
	Park discloses the method of claim 8, wherein, in a case when the correction period arrives when the level of the data enable signal, received from an external circuit, (Park, [0068], “The DSI block 20 receives image data packet from a host to output a first data valid signal and a data clock.”)
	is low, the display driving circuit generates a correction signal and, in a case when the correction period arrives when the level of the data enable signal is high, the display driving circuit skips generating a correction signal. (Park, [0078], “The compensation processor 150 compares the periodic value of the oscillator clock calculated in the second calculator 140 with a target periodic value read from the register map 10. The compensation processor 150 determines a compensating direction based on a result sign value of a difference between the periodic value of the oscillator clock and the target periodic value as a comparison result and generates a compensation trim code in accordance with the compensation option. Further, when a second control signal (control signal 2) is received, the compensation processor 150 outputs the compensation trim code to apply the compensation trim code to the oscillator 30 (FIG. 1).”)
Consider Claim 12:
	Park discloses the method of claim 7, wherein in the generating of the PWM synchronizing signal, the display driving circuit receives a vertical synchronizing signal corresponding to a low scan rate from the external circuit, and generates the PWM synchronizing signal by using the oscillator clock signal and the vertical synchronizing signal. (Park, [0015], “The FSM may be synchronized with a vertical synchronization signal to apply the compensation trim code to the oscillator when the state changes from the calculating state to the apply state; and the FSM may be synchronized with a next vertical synchronization signal to enter the wait state for a next frequency compensating operation when the state changes from the apply state to the wait state.”)
Consider Claim 13:
	Park discloses the method of claim 12, wherein in the correcting, the display driving circuit corrects the frequency of the oscillator clock signal at least two times during one period of the vertical synchronizing signal. (Park, [0015], “The FSM may be synchronized with a vertical synchronization signal to apply the compensation trim code to the oscillator when the state changes from the calculating state to the apply state; and the FSM may be synchronized with a next vertical synchronization signal to enter the wait state for a next frequency compensating operation when the state changes from the apply state to the wait state.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park U.S. Patent Application Publication No. 2020/0118517 A1 as applied to claim 1 and 7 above, and further in view of Nishigaki U.S. Patent Application Publication No. 2008/0238863 A1 hereinafter Nishigaki.

Consider Claim 2:
	Park discloses the display driving circuit of claim 1, while teaching frequency correcting does not specify wherein the PWM synchronizing signal is a signal which is used in adjusting at least one of light emission time and brightness of pixels disposed in a display panel.
	Nishigaki teaches wherein the PWM synchronizing signal is a signal which is used in adjusting at least one of light emission time and brightness of pixels disposed in a display panel. (Nishigaki, [0105], “In the above explanation, the individual control signals (i.e., the LED driving Signals) supplied to the respective LED units D1 to D5 are designed to be in the logic high level in the scanning light-emitting periods T4a to T4e and the additional light-emitting periods T5a to T5e. However, the lengths of the scanning light-emitting periods T4a to T4e and the additional light-emitting periods T5a to T5e may be adjusted or varied using the PWM technique. If so, there is an additional advantage that the light-emitting periods of the LED units D1 to D5 can be controlled more precisely, which facilitates the attainment of white balance. The waveforms to be used in this case are shown in FIG. 5D.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to have PWM signal for adjusting the light emission periods as this as known in view of Nishigaki since the length of each of the additional light-emitting periods can be adjusted using the Pulse Width Modulation (PWM) technique, there is an additional advantage that the light emission of the LEDs in the respective additional light-emitting periods can be controlled more precisely to thereby facilitate the attainment of white balance. (Nishigaki, [0044])
Consider Claim 11:
	Park discloses the method of claim 7, wherein the PWM synchronizing signal is a signal which is used in adjusting at least one of light emission time and brightness of pixels disposed in a display panel.
	Nishigaki teaches wherein the PWM synchronizing signal is a signal which is used in adjusting at least one of light emission time and brightness of pixels disposed in a display panel. (Nishigaki, [0105], “In the above explanation, the individual control signals (i.e., the LED driving Signals) supplied to the respective LED units D1 to D5 are designed to be in the logic high level in the scanning light-emitting periods T4a to T4e and the additional light-emitting periods T5a to T5e. However, the lengths of the scanning light-emitting periods T4a to T4e and the additional light-emitting periods T5a to T5e may be adjusted or varied using the PWM technique. If so, there is an additional advantage that the light-emitting periods of the LED units D1 to D5 can be controlled more precisely, which facilitates the attainment of white balance. The waveforms to be used in this case are shown in FIG. 5D.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to have PWM signal for adjusting the light emission periods as this as known in view of Nishigaki since the length of each of the additional light-emitting periods can be adjusted using the Pulse Width Modulation (PWM) technique, there is an additional advantage that the light emission of the LEDs in the respective additional light-emitting periods can be controlled more precisely to thereby facilitate the attainment of white balance. (Nishigaki, [0044])
Allowable Subject Matter
Claim 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626